DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 17 objected to because it is dependent upon itself.  Appropriate correction is required.

Drawings
The drawings were received on 15OCT2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 102



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEMAY et al. (US PGPub No. 2016/0378490 A1), hereinafter referred to as LEMAY.

Consider Claim 1, 
LEMAY teaches a device, comprising: 
processing circuitry (LEMAY, e.g, Fig 1, shows processing circuitry.); and 
a memory coupled to the processing circuitry, the memory including an execute- only storage (LEMAY, e.g., Fig 1, shows an execute only memory (XOM) region (108).) having a plurality of locations (LEMAY, e.g., ¶0015, XOM region may encompass multiple pages.), each storing an instruction (LEMAY, e.g., ¶0015, XOM stores execute-only code pages (i.e., storing instructions).), wherein data stored in the execute-only storage is divided into a plurality of portions (LEMAY, e.g., ¶0015, XOM region may encompass multiple pages (i.e., region is divided into a plurality of portions);¶0028, any number of instructions can be used to accommodate secret data of arbitrary length.), each data portion stored in one of the locations with a respective instruction (LEMAY, e.g., Fig 8;¶0055+, establish a code page having an instruction used to access a hidden secret in XOM;Fig 6(620), shows a code page including a secret.); and
a secure engine coupled to the memory and configured to read from and write into locations of the execute-only storage (LEMAY, e.g., Fig 7; ¶0054+, VMM (e.g., a secure engine) installs to memory and marks the memory as execute only;¶0049, VMM may intercept all possible interrupts and exchanges and clear any secrets that may be loaded in memory and registers;¶0016, trusted VMM may mark pages execute only.), 
is marked execute-only, for example using a trusted VMM (execute-only describes a mode where read and write access are denied to all applications); ¶0055, if the transaction mode is not enabled, the load instruction may generate a fault (describes also denying execute access in some contexts.).

Consider Claim 2, 
LEMAY further teaches wherein the locations have a same size (LEMAY, e.g., ¶0043+, assume code pages have a minimum possible size in the absence of a mechanism to determine extent.  This is considered a teaching that the locations may be the same size or a different size depending on a system configuration.).

Consider Claim 3, 
LEMAY further teaches wherein a size of each portion is less than the size of the locations (LEMAY, e.g., Fig 6, illustrates that the secret is smaller than a location (i.e., cade page).).

Consider Claim 4, 
LEMAY further teaches wherein a data portion stored with a respective instruction does not impact execution of the instruction (LEMAY, e.g., ¶0046+, configured to include instruction prefixes that are ignored (i.e., do not impact execution).).

Claim 5, 
LEMAY further teaches wherein one or more of the locations storing data portions store invalid instructions (LEMAY, e.g., Fig 5, shows NOP padding (i.e., invalid instructions);¶0046+, uses NOP instructions.).

Consider Claim 6, 
LEMAY further teaches wherein a data portion is stored in bits of a location which are not used by the instruction stored in the location (LEMAY, e.g., ¶0046+, encode secret as immediate values of an instruction … which include prefixes that are ignored when preceding a NOP.).

Consider Claim 7, 
LEMAY further teaches wherein the data portions are stored in successive locations of the execute-only storage (LEMAY, e.g., ¶0028+, instructions may be pipelined to accommodate secret data of arbitrary length.  In this context, the memory locations are at least temporally successive.).

Consider Claim 8, 
LEMAY further teaches wherein the successive locations are preceded by at least one location storing an invalid instruction (LEMAY, e.g., Fig 5, shows NOP padding used in XOM locations.).

Consider Claim 9, 


Consider Claim 11, 
LEMAY further teaches wherein the data corresponds to secret information (LEMAY, e.g., Fig 5(508).).

Consider Claim 12, 
LEMAY further teaches wherein the memory includes read storage, which, in operation, stores applications executable by the processing circuitry (LEMAY, e.g., ¶0058, an application may be embodied as code or instructions which may be executed;¶0014, execute instructions fetched from memory module … memory may include transactional memory.  In other words, LEMAY describes that the memory (106) can include code or instructions which may be executed (e.g., applications) even without XOM region (108).).

Consider Claim 13, 
LEMAY teaches a system, comprising: 
a secure circuit (LEMAY, e.g., Fig 1(102);¶0015+, VMM manages access.); and 
a memory coupled to the secure engine, the memory including an execute-only memory (LEMAY, e.g., Fig 1, shows an execute only memory (XOM) region (108).) having a plurality of locations (LEMAY, e.g., ¶0015, XOM region may encompass code pages (i.e., storing instructions).), the execute-only memory storing data divided into a plurality of data portions (LEMAY, e.g., ¶0015, XOM region may encompass multiple pages (i.e., region is divided into a plurality of portions);¶0028, any number of instructions can be used to accommodate secret data of arbitrary length.), each data portion stored in one of the locations with a respective instruction (LEMAY, e.g., Fig 8;¶0055+, establish a code page having an instruction used to access a hidden secret in XOM;Fig 6(620), shows a code page including a secret.), wherein,
the memory includes a read memory, which, in operation, stores executable applications (LEMAY, e.g., ¶0054, The VM launches and in turn starts up a web server application.  Launching and starting applications requires a readable memory.); and
applications executing outside of the secure engine are denied read and write access to the execute-only storage (LEMAY, e.g., ¶0046, A page containing a secret 
is marked execute-only, for example using a trusted VMM (execute-only describes a mode where read and write access are denied to all applications); ¶0055, if the transaction mode is not enabled, the load instruction may generate a fault (describes also denying execute access in some contexts.).

Consider Claim 14, 
LEMAY further teaches wherein the locations have a same size (LEMAY, e.g., ¶0043+, assume code pages have a minimum possible size in the absence of a mechanism to determine extent.  This is considered a teaching that the locations may be the same size or a different size depending on a system configuration.).

Consider Claim 15, 
LEMAY further teaches wherein the locations storing data portions store invalid instructions  (LEMAY, e.g., Fig 5, shows NOP padding (i.e., invalid instructions);¶0046+, uses NOP instructions.).

Consider Claim 16, 
LEMAY further teaches wherein the data portions are stored in successive locations of the execute-only memory  (LEMAY, e.g., ¶0028+, instructions may be pipelined to accommodate secret data of arbitrary length.  In this context, the memory locations are at least temporally successive.).

Consider Claim 17, 
LEMAY further teaches wherein the successive locations are preceded by at least one location storing an invalid instruction (LEMAY, e.g., Fig 5, shows NOP padding used in XOM locations.).

Consider Claim 18, 
LEMAY further teaches wherein a data portion is stored on a set of least significant bits of a location (LEMAY, e.g., Fig 5, shows secret stored on a set of least significant bits (LSB).  For example, the set of LSB defined to include elements 508 and 510 include a stored data portion.).

Claim 19, 
LEMAY further teaches wherein the secure engine, in operation, reads from and writes into locations of the execute-only memory (LEMAY, e.g., Fig 7; ¶0054+, VMM (e.g., a secure engine) installs to memory and marks the memory as execute only;¶0049, VMM may intercept all possible interrupts and exchanges and clear any secrets that may be loaded in memory and registers;¶0016, trusted VMM may mark pages execute only.).

Consider Claim 20, 
LEMAY teaches a method, comprising: 
storing, using a secure engine, instructions into individual storage locations (LEMAY, e.g., ¶0015, XOM stores execute-only code pages (i.e., storing instructions).) of an execute-only memory (LEMAY, e.g., Fig 1, shows an execute only memory (XOM) region (108), ¶0054+, VMM (e.g., a secure engine).); 
dividing, using the secure engine, data into a plurality of data portions (LEMAY, e.g., ¶0015, XOM region may encompass multiple pages (i.e., region is divided into a plurality of portions);¶0028, any number of instructions can be used to accommodate secret data of arbitrary length.); and 
storing, using the secure engine, the data portions with respective instructions stored in the execute-only memory (LEMAY, e.g., Fig 8;¶0055+, establish a code page having an instruction used to access a hidden secret in XOM;Fig 6(620), shows a code page including a secret.); and
denying read and write access to the execute-only memory to applications executing outside of the secure engine (LEMAY, e.g., ¶0046, A page containing a execute-only, for example using a trusted VMM (execute-only describes a mode where read and write access are denied to all applications); ¶0055, if the transaction mode is not enabled, the load instruction may generate a fault (describes also denying execute access in some contexts.).

Consider Claim 21, 
LEMAY further teaches wherein the storage locations of the execute-only memory have a same size (LEMAY, e.g., ¶0043+, assume code pages have a minimum possible size in the absence of a mechanism to determine extent.  This is considered a teaching that the locations may be the same size or a different size depending on a system configuration.).

Consider Claim 22, 
LEMAY further teaches wherein the storage locations are words of the execute-only memory (LEMAY, e.g., ¶0028+, a single operand may be 4 bytes (i.e., 2 words); ¶0030, NOP padding may be up to 6 bytes (i.e., 3 words). Therefore, a location of the XOM is necessarily comprised of words.).

Consider Claim 23, 
LEMAY further teaches wherein the storage locations storing data portions store invalid instructions  (LEMAY, e.g., Fig 5, shows NOP padding (i.e., invalid instructions);¶0046+, uses NOP instructions.).

Claim 24, 
LEMAY further teaches wherein the data portions are stored in successive locations of the execute-only memory  (LEMAY, e.g., ¶0028+, instructions may be pipelined to accommodate secret data of arbitrary length.  In this context, the memory locations are at least temporally successive.).

Consider Claim 25, 
LEMAY further teaches wherein the successive locations are preceded by at least one location storing an invalid instruction (LEMAY, e.g., Fig 5, shows NOP padding used in XOM locations.).

Consider Claim 26, 
LEMAY further teaches storing a data portion on a set of least significant bits of a storage location (LEMAY, e.g., Fig 5, shows secret stored on a set of least significant bits (LSB).  For example, the set of LSB defined to include elements 508 and 510 include a stored data portion.).

Response to Arguments



Applicant's arguments filed 15OCT2021 have been fully considered but they are not persuasive. 
The applicant’s arguments are directed towards amended subject matter which is considered fully addressed in the corresponding updates to citations and explanations provided above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gary W. Cygiel/Primary Examiner, Art Unit 2137